                                         Case 4:08-cv-04373-JSW Document 451 Filed 03/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAROLYN JEWEL, et al.,                            Case No. 08-cv-04373-JSW
                                                        Plaintiffs,
                                   8
                                                                                           ORDER DIRECTING PARTIES TO
                                                 v.                                        SUBMIT SUPPLEMENTAL BRIEFING
                                   9

                                  10     NATIONAL SECURITY AGENCY, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties are HEREBY ORDERED to submit simultaneous supplemental briefing, no

                                  14   longer than five pages per party, discussing the applicability and effect of Fazaga v. Fed. Bureau

                                  15   of Investigation, No. 12-56867, 2019 WL 961953 (9th Cir. Feb. 28, 2019) on the above-captioned

                                  16   matter. The parties must submit their supplemental briefing no later than March 11, 2019. No

                                  17   party will be permitted to submit responsive briefing unless specifically ordered by the Court.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 4, 2019

                                  20                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
